DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 19 August 2021 has been considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2021 has been entered.
Claims amended: 1, 11, 15, 20 
Claims cancelled: 1-20 
Claims added: none
Claims currently pending: 1-20
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milton et al. (Pub. #: US 2016/0247175 A1).
Response to Arguments
Examiner notes that claim 11 was amended to overcome the objection noted in the previous Office action.
Examiner notes that claim 20 has been amended to include "non-transitory" and thanks Applicant for making this change to clarify the record. The note regarding the presence of "non-transitory" within the specification has been removed herein.
Applicant refers to Example 39 of "Subject Matter Eligibility Examples: Abstract Ideas" and argues, "Here, like in claim 39, the claims do not recite a mathematical concept". Applicant's amendments 
Examiner notes that newly cited portions of Bakshi are presented herein as teaching the newly amended claim language. Therefore, Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to  the claims. Applicant argues that there are two datasets and that Bakshi does "not teach training the disclosed machine learning process using two data sets, namely a dataset comprising information associated with a preexisting profile database of individuals and their electronic device data and a dataset comprising location information". However, Examiner notes that sets of data are represent a logical grouping of data and the claims are not specific as to what the "location information" pertains to. Therefore, the disclosure of Bakshi containing a database with profile information and a user's location data as detailed below reads on the claim language, as currently written.
Applicant's remarks pertaining to each of the applied references relies upon the newly amended claim language and therefore, these remarks are moot in view of the new grounds of rejection presented herein necessitated by said amended claim language and addressed above.
Similarly, Applicant's remarks regarding independent claims 15 and 20 and dependent claims 4, 5, 10, 13, 14, and 19 rely upon the newly amended claim language and therefore, these remarks are moot in view of the new grounds of rejection presented herein necessitated by said amended claim language and addressed above.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 11, 12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2012/0166520 A1) in view of Lee et al. (Pub. #: US 10,204,359 B1) in view of Bakshi et al. (Pub. #: US 2017/0214674 A1).
Claims 1 and 15:
Claims 1 and 15 are analogous with different representative embodiments; claim 15 is a method embodiment and claim 1 is a system embodiment. Lindsay teaches a computer system with computer-readable media in at least 0057-0059 for performing the steps:
receiving data from at least one electronic device in an exposed group; processing data from the at least one electronic device; 
(Lindsay: Claim 1, 0016-0018, 0029)
creating at least one control group using the data 
(Lindsay: 0035, Claim 1)

Lindsay does not appear to specify creating control group(s) based on a commonality for one or more features using machine learning operating on non-exposed profile information. Lindsay does not appear to specify, "wherein the machine learning algorithm is trained using a dataset comprising information associated with a preexisting profile database of individuals and their electronic device data and a dataset comprising location information". However, Bakshi teaches using similarities in user profile information to populate user groups in at least 0092 and 0093 to which a particular user's profile is compared in at least 0090 and 0091. Bakshi teaches that the profiles are obtained for a given user (i.e. they are preexisting) in at least Figure 6 and 0090 that is updated each time the user utilizes the system in 0039 and that the profile data includes device data in at least 0003, 0019 and includes location data in at least 0038, 0090 with the disclosure of "…the user profile can include the dimensions for the data (e.g., time period or geographic location for the data)" and that the location data can be split into a set of precise locations and a set of obfuscated locations in at least 0098.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the grouping of profiles based on similarity measures as taught by Backshi. Motivation to do so comes from both Lindsay and Bakshi pertaining to online advertisement systems based on determining effectiveness of advertisements and to provide a user with the most useful information (Bakshi: 0089).
Lindsay does not appear to specify a machine learning that uses a commonality threshold. However, Lee teaches that machine learning algorithms find close matches based upon a "similarity threshold" in at least Col. 11, Ll. 41-57. Lindsay does not appear to specify automatically monitoring electronic device data associated with the control group and the exposed group, comparing the data from the two groups, and generating at least one result 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Claim 2 and 16:
Lindsay teaches existing user profiles in at least 0026. Which would be incorporated in the features of Lee and Bakshi as discussed above in claim 1.
Claim 3:
wherein creating at least one control group comprises: determining a first set of profiles in the exposed group; evaluating the first set of profiles to determine a first set of characteristics; comparing the first set of characteristics to a second set of characteristics second in a second set of profiles in the panel to identify commonalities between the first set of profiles and the second set of profiles; and selecting the profiles having commonalities for inclusion in the at least one control group.
(Lindsay: 0035, Claim 1)
Claim 6:
wherein the data is associated with targeted content for one or more online campaigns, and the data comprises at least one of device data for the at least one electronic device and demographic data for one or more users associated with the at least one electronic device. 
(Lindsay: 0040, 0041, Claim 1)
Claim 7:
wherein the exposed group is exposed to the targeted content and the control group is not exposed to the targeted content.
(Lindsay: 0035, Claim 1)
Claim 8:

(Lindsay: 0035, 0049, Claim 1)
Claim 9:
wherein the one or more groups correspond to demographic characteristics of members of the exposed group.
(Lindsay: 0035, 0049, Claim 1)
Claim 11:
Lindsay does not appear to specify automatically monitoring electronic device data associated with the control group and the exposed group, comparing the data from the two groups, and generating at least one result based thereon while evaluating at least two of location data, click-log data, purchase histories, and recency, frequency, and monetary (RFM) data. However, Lee teaches comparing the data from an exposed group to that of a control group to generate the effectiveness of an advertisement based on at least a purchase history in at least Col. 9, Ll. 11-30.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Claim 12:
Lindsay does not appear to specify generating the at least one result comprises displaying one or more relevant data points of the at least one profile from the at least one control group and the at least one profile from the exposed group. However, Lee teaches comparing the data from an exposed group to that of a control group to generate the effectiveness of an advertisement based on at least a purchase history in at least Col. 9, Ll. 11-30.

Claim 17:
wherein processing data from the exposed group comprises using one or more algorithms to identify members of the panel that have not been exposed to the targeted content and share commonalities with one or members of the exposed group.
(Lindsay: 0026, 0035, Claim 1)
Claim 18:
wherein matching one or more profiles from the control group with one or more profiles from the exposed group comprises determining whether the commonalities shared by the exposed group and the control panel exceed a commonality threshold.
(Lindsay: 0026, 0035, Claim 1)
Claim 20:
A non-transitory computer readable memory encoding computer executable instructions that, when executed by at least one processor, perform a method for performing real-time attribution modeling and measurement, the method comprising: 
(Lindsay: 0057-0059)
receiving data from an exposed group, wherein the exposed group has been exposed to targeted content; processing data from the exposed group, wherein the processing comprises attributing the data; 
(Lindsay: Claim 1, 0016-0018, 0029)

(Lindsay: 0035, Claim 1)

Lindsay does not appear to specify creating control group(s) based on a commonality for one or more features using machine learning operating on non-exposed profile information. Lindsay does not appear to specify, "wherein the machine learning algorithm is trained using a dataset comprising information associated with a preexisting profile database of individuals and their electronic device data and a dataset comprising location information". However, Bakshi teaches using similarities in user profile information to populate user groups in at least 0092 and 0093 to which a particular user's profile is compared in at least 0090 and 0091. Bakshi teaches that the profiles are obtained for a given user (i.e. they are preexisting) in at least Figure 6 and 0090 that is updated each time the user utilizes the system in 0039 and that the profile data includes device data in at least 0003, 0019 and includes location data in at least 0090 with the disclosure of "…the user profile can include the dimensions for the data (e.g., time period or geographic location for the data)" and that the location data can be split into a set of precise locations and a set of obfuscated locations in at least 0098.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the grouping of profiles based on similarity measures as taught by Backshi. Motivation to do so comes from both Lindsay and Bakshi pertaining to online advertisement systems based on determining effectiveness of advertisements and to provide a user with the most useful information (Bakshi: 0089).
Lindsay does not appear to specify a machine learning that uses a commonality threshold. However, Lee teaches that machine learning algorithms find close matches based upon a "similarity threshold" in at least Col. 11, Ll. 41-57. Lindsay does not appear to specify 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2012/0166520 A1) in view of Lee et al. (Pub. #: US 10,204,359 B1) in view of Bakshi et al. (Pub. #: US 2017/0214674 A1) and further in view of Efrat (US 2015/0012355 A1).
Claims 4 and 5:
Lindsay does not appear to specify normalizing the feature vector characteristics of the users and comparing them to conduct matching. However, Efrat teaches normalizing user data in the form of vectors to values between 0 and 1 in at least 0023-0026. Efrat further teaches comparing users to "archetypes", that is, a prototypical grouping of users using at least a "heuristic genetic algorithm" which is "fuzzy" by nature in at least 0027-0031.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the normalizing of user characteristics data as taught by Efrat. Motivation to do so comes from the desire to send the most effective advertisement/content to a user based on "profiling and segmentation data" (Efrat: 0027).
Claim(s) 10, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2012/0166520 A1) in view of Lee et al. (Pub. #: US 10,204,359 B1) in view of Bakshi et al. (Pub. #: US 2017/0214674 A1) in view of Klein et al. (US 2010/0114668 A1)
Claim 10:
Lindsay does not appear to specify automatically monitoring electronic device data associated with the control group and the exposed group, comparing the data from the two groups, and generating at least one result based thereon wherein the visit data corresponds to at 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Claim 13:
Lindsay does not appear to specify generating the at least one result comprises displaying one or more relevant data points of the at least one profile from the at least one control group and the at least one profile from the exposed group. However, Klein calculating the effectiveness of various advertisements with respect to groups having common characteristics by assessing effectiveness using the relative occurrence of desirable events in at least 0045, 0052, 0053. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Claim 14:
Lindsay does not appear to specify determining the effectiveness of a targeted content campaign by evaluating whether a location associated with targeted content is visited more frequently by members of the exposed group than by members of the control group. However, Klein calculating the effectiveness of various advertisements with respect to groups having common characteristics by assessing effectiveness using the relative occurrence of desirable 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Claim 19:
Lindsay does not appear to specify determining the effectiveness of a targeted content campaign by evaluating whether a location associated with targeted content is visited more frequently by members of the exposed group than by members of the control group. However, Klein calculating the effectiveness of various advertisements with respect to groups having common characteristics by assessing effectiveness using the relative occurrence of desirable events in at least 0045, 0052, 0053 including click-through data in at least 0012, and "visits to websites" in at least 0040, (i.e. click-log data) and purchase histories in at least 0040. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621